RISTRICTION/ELECTION REQUIREMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a medical apparatus comprising a flexible elongated probe, a transducer comprising, among other elements, a reflective angled surface, classified in at least A61B 8/12.
II. Claims 10-13, drawn to a medical apparatus comprising an elongated tubular probe, a transducer and an optical transmission line, classified in at least A61B 8/12.
III. Claims 14-19, drawn to a method performed by an apparatus similar to that of invention I, classified in at least A61B 8/12.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I recites that the piezoelectric element is supported by the external housing and positioned to receive a signal wave and transfer the received signal wave into the housing and towards the at least one reflective angled surface within the housing positioned, the reflective angled surface positioned to reflect a signal from the piezoelectric element in the longitudinal direction along the longitudinal axis of the probe, which is not recited in invention II.  The subcombination has separate utility such as using it alone (i.e., not in combination with the optical transmission line recited in invention II); e.g., intracavity ultrasound imaging.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, (1) the process as claimed can be practiced by the apparatus recited in method of invention III which is materially different from the apparatus of invention I. Otherwise or additionally, (2) the apparatus of invention I can be used to practice another and materially different process such as being used as just a receiver instead of as an emitter.
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case (1) the process as claimed can be practiced by the apparatus recited in method of invention III or the apparatus of invention I which are materially different from the apparatus of invention II. Otherwise or additionally, (2) the apparatus of invention II can be used to practice another and materially different process such as being used as transmitting light, or being used as just a receiver instead of as an emitter.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the aforementioned inventions respectively recites an exclusive limitation (i.e., a limitation not found in the other inventions) in which search for an exclusive limitation is not likely to yield results for that of another invention. For example, search for the limitation of the flexible tubular elongated probe and/or the limitations of “a piezoelectric element supported by the external housing, [wherein the] piezoelectric element [is] positioned to receive a signal wave and transfer the received signal wave into the housing and towards the at least one reflective angled surface within the housing, [and wherein] the at least one reflective angled surface [is] positioned to reflect a signal from the piezoelectric element in the longitudinal direction along the longitudinal axis of the probe” will not necessarily yield results for the combination of the transducer and the optical transmission line and vice versa. In this sense, additional search must be performed for a complete search of multiple invention if examination is not restricted to a single invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: See Figs. 1A-1C and 2. The transducer 128/200 lacks a reflective angled surface for reflecting ultrasound waves but a reflective surface may be used with optical transmission line 148.
Species B: See Figs. 3A-3C. The transducer 300 includes a reflective angled surface for reflecting ultrasound waves, but the transducer is not shown in combination with an optical transmission line.
Species C: See Figs. 4A-4C. The transducer 400 includes a reflective angled surface for reflective ultrasound waves. The transducer is shown in combination with an optical transmission line. Further, the reflective angled surface is also used to reflect light to/from the optical transmission line through aperture 436 in the piezoelectric element 412
The species are independent or distinct because they each recite one or more features (or absence thereof) while the others don’t. For example:
Species A includes the absence of a reflective angled surface for reflecting ultrasound waves while Species B and C lack the absence of a reflective angled surface for reflecting ultrasound waves; i.e., the absence of a reflective angled surface for reflecting ultrasound waves is exclusive to Species A.
Species B includes the absence of an optical transmission line while Species A and C lack the absence of an optical transmission line; i.e., the absence of an optical transmission line is exclusive to Species B.
Species C includes a reflective angled surface for reflecting both ultrasound waves and light while Species A and B lack such a reflective angled surface configured for reflecting both ultrasound waves and light
Species In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The major differences in structure and function/purpose would result in diverging search strategies due to their mutual exclusiveness of the features amongst the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793